Wtiiteiéld, C. J.,
delivered the opinion of the court.
The only error assigned, calling for notice, is the one as to the alleged previous difficulty. It is only necessary to say that the alleged previous difficulty, and the conduct and declarations of the parties therein, were all clearly competent under the recent case of Brown v. State, 86 Miss., 511 (40 South. Rep., 787). All that was done and said in both the difficulties, half an hour apart, grew out of the same common cause, and constituted in effect but one continuous difficulty. There is no merit in any of the other assignments of error.

The judgment is affirmed.